Title: From Thomas Jefferson to David Higginbotham, 12 February 1822
From: Jefferson, Thomas
To: Higginbotham, David


Dear Sir
Monticello
Feb. 12. 22.
I should have sooner answered your favor of the 17th  but that I wished to direct one of my daily rides to Morven in order to give some explanations verbally on the subject of my debt to you in which you have hitherto indulged my necessities. but the roads and weather have hitherto prevented it. the sum however of them would have been that the crop of the ensuing year 23. will enable me, and is destined to pay that debt, wholly as I trust, but certainly and at most at two instalments. be assured that my anxiety to discharge it is  constant and pressing on my mind. with my sense of your indulgence accept the assurance of my friendly esteem and respectTh: Jefferson